DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and amendments filed 4/18/2022.
Claims 8-9 and 17-18 remain canceled.
Claims 1, 10, 19 have been amended.
Claims 1-7, 10-16 and 19 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022, has been entered.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 6, 8, 10, 11, 13, 14, 15, 17 are rejected under 35 U.S.C. 103 as obvious over Uffindell et al. (G.B. 2,435,632 A; hereinafter, "Uffindell”) in view of Heurtier et al. (US 2009/030973 A1; hereinafter, "Heurtier”) further in view of Teraoka et al. (US 2003/0004750 A1; hereinafter, "Teraoka”).

Claims 1, 10, 19: (Currently Amended)
Pertaining to claims 1, 10, 19 exemplified in the limitations of claim 1, as shown, Uffindell teaches the following:
A system for discounting a price of a retail item for a customer on a use by date of the retail item, the system comprising: 
a plurality of retail items each having a consumer-visible label applied thereon, the label including: 
a customer-visible indicator of an undiscounted price of the retail item, that is in effect prior to the use by date (Uffindell, See at least Figs. 6A-6C, and associated disclosure e.g. [9:1-28]: “… The label 50 comprises an adhesive-backed substrate 6 on which is printed a bar code 52 and a standard price 54 [indicator of an undiscounted price in effect prior to a use by date]…”

    PNG
    media_image1.png
    397
    592
    media_image1.png
    Greyscale

); 
[…]
and 
a customer-visible indicator expressly stating that, if today is the use by date of the retail item, then the undiscounted price of the retail item drops to a discounted price of the retail item or by a displayed discount percentage off the undiscounted price of the retail item (Uffindell, again see at least Figs. 6A-6C and Fig. 7, and associated disclosure 


    PNG
    media_image2.png
    450
    590
    media_image2.png
    Greyscale

e.g. [9:1-10:15]: “…after entry into a predetermined time period [i.e. the use-by date] before the expiry date, a discounted price 56 [indicator expressly stating to the customer the undiscounted price of the retail item drops to a discounted price] becomes visible, as shown in Figure 6b,... A second bar code 58 also becomes visible such that the point of sale can recognize the article is for sale at the discounted price…”; Uffindell’s “discount price 56” becomes visible and is effective, instead of the “standard price 54” [undiscounted price], only if today’s date is during a “predetermined time period” [the use by date has begun] and this time period ends on the “expiry date”; the only difference between the claim limitation and the prior art of Uffindell, is that Uffindell may not explicitly teach that his “time period” is limited to a specific date, e.g. the date is “today”, nor that his label ‘states’, i.e. via words/text, “if today is the use by date of the retail item” as part of his expressed indication that his displayed discounted price is valid due to the current day or date. However, the Examiner finds that choosing a time period equal to a specific day, i.e. applicant’s “date”, and expressly indicating such using words, in whatever language(s) a market manager may deem appropriate for the sales of the particular product, would have been an obvious choice to a person of ordinary skill in the art before the effective filing date of the claimed invention with motivation to clarify the offer contingencies for the customer (e.g. to reduce ambiguity regarding the terms for the expressly displayed offered discount) or, simply due to the perishable nature of certain foods such as meats which are prone to spoiling quickly (e.g. within 1x day), etc… and therefore, this choice of a day/date and use of explicit wording conveying “if today is the use by date of the retail item,” in any language deemed appropriate for Uffindell’s “time period” would have been obvious to try because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” or per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); 
an electronic database configured to store the at least one of the use by date, the undiscounted price, the discounted price, and the discount percentage associated with the retail item (Uffindell, see at least Fig. 7 and at least [10:6-24] teaching a user enters information into “memory (ROM)” of apparatus 36, e.g.: “…A user inputs an article ID (S20) [retail item] and the expiry date (S22) of the article, as requested by the expiry date label printing software application, via the user interface displayed on monitor 44. The date [use-by date] at which the discounted price is to be applied is inputted (S24), as is the price (S26) [undiscounted price] and discounted price (by price [discount price] or ratio [discount percentage] of the original price) (S28) of the article. The barcodes 52, 58 are determined S30 from a database stored on ROM 36 of computer 34…”); 
a scanner configured to scan the label (Uffindell, see at least [9:18-28] e.g.: “When the article is bought by a customer, the article is passed through a point of sale where the bar code 52 is scanned using an IR bar code scanner…”) […]
a computing device including a user interface and display screen (Uffindell, see at least Figs. 4-5 and at least [8:10-25] e.g.: “a user interface displayed on display/monitor 44.”) […]
Although Uffindell teaches the above limitation, and teaches (e.g. per per [9:1-10:24] “…The date [use by date] at which the discounted price is to be applied is inputted (S24)…” and as shown in Fig. 7 (S24) “Input of discount date [use by date] requested” etc…), he may not explicitly teach that his label visually shows this discount date [use by date]. However, Uffindell in view of Heurtier teaches the following: 
a customer-visible indicator that shows the use by date of the retail item (Heurtier, see at least at [0049]: “the tag” [label] may “...be equipped with information intended for the customer to who the article, whereon the tag is attached, is intended (for example the normal price or the sale price, or both at the same time),… the use-by date thereof (in the case of fresh or perishable products). As illustrated in Fig. 5….” 
In view of these findings, the difference between the limitation and the teachings of the prior art is only that Uffindell may not explicitly teach that his “date [use by date] at which the discounted price is to be applied”, which his user enters into his system via user interface at step (S24), is actually printed [shown] on his label 50 even though it may be inferred that his barcode indicates this discount date. However, as shown by Heurtier, a “use by date” printed on labels were known within this field of endeavor before the effective filing date of the claimed invention and this would provide motivation to print Uffindell’s “date at which the discounted price is to be applied” [use by date] onto his label 50. Therefore, the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have printed Uffindell’s “date at which the discounted price is to be applied” [use by date] onto his label, in the manner taught by Heurtier, because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);
Although Uffindell/Heurtier teaches the above limitations, and Uffindell teaches, e.g. per Fig. 7 and [10:6-24] inputting information into a label printing software application via interface 40, where such information includes: “Input of article ID requested” [an identifier of the retail item], “input of expiry date”, “input of discount date requested” [use by date], “input of price requested” [undiscounted price], “input of discounted price requested” [discount price effective on use by date], “input of label design requested”, and teaches, e.g. per [9:1-28] scanning labels, such as: “…When the article is bought by a customer, the article is passed through a point of sale where the bar code 52 is scanned using an IR bar code scanner…”, where such scanning is understood in part to be for the purpose of comparing the current date to the label’s use-by date and/or expiry date, to determine whether a discount or an standard price is to be applied, Uffindell may not explicitly teach all the nuances of scanning technology and techniques as recited below. However, regarding these features, Uffindell in view of Teraoka teaches the following:
[a scanner configured to scan the label (Uffindell, see at least [9:18-28] as noted supra)], obtain an identifier of the retail item (Teraoka, see at least [0184]-[0190] teaching e.g.: “…Firstly, the barcode attached to the product, in other words the pack ID number (identification information) of the product [identifier of the retail item], is read by the scanner 28 of the POS register PR (step S71)…  ), generate a date stamp indicating a date on which the label of the retail item was scanned by the scanner (Teraoka [0184]-[0190]: “…a determination is made as to whether or not an amount of time exceeding a predetermined amount of time (predetermined period) has passed since the product was processed, based on the data on the date and time of processing included in the pack ID number read in step S71, and the time of the clock 26 [date stamp] of the POS register PR…”), and transmit the identifier and the date stamp to the electronic database for storage (Teraoka see at least Fig. 13 and [0188]-[0191] and [0251]-[0252] teaching e.g.: “time of the clock 26 [date stamp] of the POS register PR” and scanner scans the “product number” [the identifier]; Additionally, Teraoka teaches: “…if communication is possible with the store controller SC, the sales performance data stored in the memory of the POS register PR is sent to the store controller SC, and the sales performance file and the manufacturing log data in the store controller SC are updated respectively…”; although perhaps not explicitly stated, the Examiner finds there is motivation to send both Teraoka’s the “product number” [the identifier] and his “time of the clock 26 [date stamp] of the POS register PR” as part of his “performance data” which he teaches he transmits from memory of POS register PR to his store controller, e.g. to log when a sale of a product occurred with motivation of product sales tracking by date, because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); 
[a computing device including a user interface with a display screen…] and a programmable processor programmed to: 
after the scanner scans the label:
Obtain, from the scanner, electronic data representing the identifier of the retail item associated with the label scanned by the scanner, and the time stamp indicating a date on which the label of the retail item was scanned by the scanner, and obtain, from the electronic database, the use by date of the retail item associated with the label scanned by the scanner (Teraoka, again see at least Fig. 13 and [0184]-[0191] and [0245]-[0252] as noted supra);
	correlate the obtained electronic data representing the time stamp indicating the date on which the label of the retail item was scanned by the scanner to the electronic data representing the use by date of the retail item; based on a determination by the processor that a correlation of the time stamp to the use by date indicates that the scan of the label occurred prior to the use by date, generate an indication on the display screen that the customer is to pay the undiscounted price of the retail item; and based on a determination by the processor that a correlation of the time stamp to the use by date indicates that the scan of the label of the retail item occurred on the use by date, generate an indication on the display screen that the customer is to pay the at least one of the discounted price and the discount percentage of the retail item. (Teraoka, see at least [0184]-[0191] and [0245]-[0252] teaching e.g.: “…Firstly, the barcode attached to the product, in other words the pack ID number (identification information) of the product, is read by the scanner 28 of the POS register PR (step S71)…  a determination is made as to whether or not an amount of time exceeding a predetermined amount of time (predetermined period) has passed since the product was processed, based on the data on the date and time of processing included in the pack ID number read in step S71, and the time of the clock 26 of the POS register PR. If a predetermined length of time has passed, then a discounting process is performed (step S76). In other words, the discounted price is calculated based on the discount file stored in the store controller SC… [0188] Product registration is then performed based on the product number and price read from the manufacturing log file, or the discounted price, and the registration data is sent to the store controller SC. The sales performance file of the store controller SC is then updated, and the flag for the product is changed in the manufacturing log file (step S77). Moreover, the registration data sent to the store controller SC is the product number and the price in the case of a non-discounted product, and the product number, the price and the discounted price in the case of a discounted product…” and “…[0245] Subsequently in step S89, the registration data, for example the product name, price, amount of discount (if the product is discounted), and the weight and the like, is displayed [the display screen], and also stored in the receipt buffer…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Teraoka which are applicable to a known base device/method of Uffindell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Teraoka to the device/method of Uffindell because Uffindell and Teraoka are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 11: (Original)
Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends. Furthermore, Uffindell teaches the following:
…further comprising providing a printer configured to print the label on the retail item (Uffindell, see at least Fig 7 and related disclosure; e.g. S42 Instructions sent to printer and S46 Environmentally sensitive label printed).

Claims 4, 13: (Original)
Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends. Furthermore, Uffindell teaches the following:
…wherein the printer is configured to print the label on a substrate configured to be attached to the retail item (Uffindell, see at least [6:20-24] teaching e.g.: “…Figure 1 shows a label 2 having an environmentally sensitive portion 4 printed on a substrate 6 having an adhesive backing (not shown) for quick and easy application to an article (not shown)...”).

Claims 5, 14: (Original)
Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends. Furthermore, Uffindell teaches the following:
…wherein the printer is configured to encode the label on the retail item such that the label is visible to the customer on the retail item when the customer uses electronically unenhanced human vision (Examiner interprets “electronically unenhanced human vision”1 to simply mean “the naked eye” or normal human vision not requiring the aid of any additional electronically enhanced optics. Uffindell, see at least Fig. 6C and associated disclosure – e.g. Uffindell’s label is visible to the naked eye and markings, e.g. both the prices and barcodes, are an encoding on the label in a manner which are also visible and not requiring enhancement; see also at least Uffindell [6:20-24], etc…)

Claims 6, 15: (Original)
Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends. Furthermore, Uffindell teaches the following: 
…wherein the printer is configured to optically encode the label on the retail item via the printer such that the label is visible to the customer on the retail item when the customer uses an electronic device including an optical filter (Uffindell, see at least [5:15-24] and at least [9:20-26] e.g.: “…The chemicals used are chosen such that the ink is transparent until exposed to infrared (IR) light. When the article is bought by a customer, the article is passed through a point of sale where the bar code 52 is scanned using an IR bar code scanner. As the bar code 52 is placed in proximity to the region 64, scanning the bar code 52 causes region 64 to be exposed to IR light. On such exposure to IR light, the ink in region 64 changes to a dark colour as shown in Figure 6d.”).

Claims 3, 12 are rejected under 35 U.S.C. 103 as obvious over Uffindell in view of Heurtier and Teraoka further in view of Calhoon et al. (US 10,706,490 B2; hereinafter, "Calhoon”).

Claims 3, 12: (Original/ previously presented)
Although Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends, including a printer which prints labels for food packaging, they may not teach the nuance as recited below. However, Uffindell in view of Calhoon teaches the following: 
…further comprising encoding, via the printer, the label as a watermark on the retail item (Calhoon, see at least [20:52-21:15] and at least [30:45-59] teaching techniques of printing watermarks).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Calhoon which is applicable to a known base device/method of Uffindell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Calhoon to the device/method of Uffindell because Calhoon is pertinent to the label printing of Uffindell and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7, 16 are rejected under 35 U.S.C. 103 as obvious over Uffindell in view of Heurtier and Teraoka further in view of Emelyanov et al. (WO 2006005149; hereinafter, "Emelyanov”).

Claims 7, 16: (Original)
Although Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends, including a POS with scanner, they may not teach the nuance as recited below. However, Uffindell in view of Emelyanov teaches the following: 
…further comprising polarizing the label via the printer such that the label is visible to the customer on the retail item when the customer looks at the label through polarized glasses (Emelyanov, see at least Abstract and [] teaching: e.g.: “The invention is related to [the]  production of polymer layers with latent images visible in polarized light that can be used as protective marks on various documents, security papers, banknotes as well as for manufacturing of excise documentary stamps, labels, tags and other products of the kind…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Emelyanov which is applicable to labels and therefore applicable to a known base device/method of Uffindell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Emelynaov to the device/method of Uffindell because Emelyanov is pertinent to the label printing of Uffindell and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 10, and 19 on 4/18/2022. Applicant's arguments (hereinafter “Remarks”) also filed 4/18/2022, have been fully considered but not fully convincing as noted below. Note the new 103 prior art rejections with updated citations to Uffindell in view of Heurtier and Teraoka. For at least these reasons, the Applicant’s arguments and assertions are not convincing and the rejections are maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that Applicant’s specification mentions this term only twice at paragraphs [0022] and [0047] and these passages, as well as the entire specifrication, is devoid of any example or definition of his term “electronically unenhanced human vision” which would preclude the Examiner’s interpretation.